SHEPARD, Chief Justice,
concurring and dissenting.
While I agree with much of the majority opinion analyzing the political caucus provisions of the Open Door Law, I cannot join in the Court’s disposition of this case.
Judge Dietsch concluded that the discussions and meetings between the two Democratic county commissioners on the subject of whether to hire Jerry Riney were consistent with the Open Door Law. He also found that the commissioners used appropriate means to make a final decision at a regular public meeting.
The majority opinion tracks Judge Dietsch’s findings on these points and disagrees with most of the key parts of the Court of Appeals’ analysis. Nevertheless, the Court vacates the decision of the trial court. It appears that this reversal derives from the fact that the two commissioners held a press conference to announce their intention to make the appointment. All in all, the sequence of events bears strong resemblance to the process used in the Indiana General Assembly for such offices as Speaker of the House and President Pro-Tern of the Senate. Hardly anyone regards the elections of these officials as voidable on grounds that the members decided in a caucus whom they would support. It would seem that if Representatives and Senators are authorized to caucus to make such decisions under the Open Door Law, the same rule applies under the statute to commissioners.